Citation Nr: 1116382	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-39 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM), to include as a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


REMAND

The Veteran contends that service connection is warranted for DM as it is related to exposure to herbicides during his "boots on the ground" service in Vietnam while attached to the U.S. Naval Attack Squadron 127.  Specifically, he asserts that while assigned to this squadron, they would take supplies to Vietnam, flying over and unloading the planes on land.  The Veteran's DD Form 214 N confirms that he was attached to this squadron.

The Board notes that the claims file does not contain the Veteran's service personnel records.  Although a VA Form 3101 dated in June 2009 indicates the brief message that there is "no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam" the Board finds that a search for personnel records is warranted under the circumstances of this case.  In addition, pertinent unit histories should be obtained and the Veteran should be invited to submit corroborating evidence of his active service on the ground in Vietnam.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain the Veteran's service personnel folder and associate it with the claims folder.  


2.  The RO or the AMC should obtain unit histories for the period when the Veteran was assigned to the U.S. Naval Attack Squadron 127.

3.  The RO or the AMC should request the Veteran to submit a copy of any service personnel records in his possession and any other corroborating evidence that he is able to obtain, such as a statement from a person who served with him and is able to corroborate the Veteran's service in Vietnam.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


